Exhibit 10(h)
 
THE EMERSON ELECTRIC CO.
SAVINGS INVESTMENT RESTORATION PLAN
As Amended and Restated Effective January 1, 2005
(2005 Document)
 
WHEREAS, Emerson Electric Co. (“Company”) previously adopted the Supplemental
Executive Savings Investment Plan (“Plan”) effective as of August 1, 1989, in
order to attract and retain selected executives; and
WHEREAS, the Company desires to amend and restate the Plan effective as of
January 1, 2005, to the extent necessary to incorporate the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and to change the
name of the Plan to the Emerson Electric Co. Savings Investment Restoration
Plan; and
WHEREAS, the Company intends that deferrals and credits earned and vested as of
December 31, 2004 shall be “grandfathered” and governed by the Pre-2005 Plan
document as in effect as of December 31, 2004;
NOW, THEREFORE, with respect to amounts deferred or which become vested under
the Plan on or after January 1, 2005, the Plan is amended and restated,
effective January 1, 2005, to read as follows:
SECTION I
DEFINITIONS
A.        “Account” means the book entry account established for each
Participant under Section IV.
B.        “Annual Election” means the agreement entered into between a
Participant and the Company, on the form prescribed by the Company, in which the
Participant elects the
 
 
 

--------------------------------------------------------------------------------

 
 
amount of Compensation to be deferred and such other matters as the Company
shall determine from time to time.
C.        “Basic ESIP Contribution” means the Participant’s contribution to the
ESIP with respect to which the Participant’s Employer makes a matching
contribution.
D.        “Beneficiary” means the person designated to receive a death benefit
under the Plan.
E.        “Change of Control” means a change in the ownership or effective
control of a corporation or a change in the ownership of a substantial portion
of the assets of a corporation under Code Section 409A to the fullest extent
allowed by such Section and the regulations promulgated thereunder.
F.        “Code” means the Internal Revenue Code of 1986, as amended.
G.        “Committee” means the Compensation Committee of the Board of Directors
of the Company.
H.        “Company” means Emerson Electric Co., a Missouri Corporation.
I.         “Compensation” means, for any calendar year, all cash pay for such
year received by an Employee from the Employer plus amounts contributed through
a salary reduction arrangement to a qualified Plan which meets the requirements
of Section 401(k) of the Code or to a cafeteria plan which meets the
requirements of Section 125 of the Code, excluding any reimbursed item, any
payment under any Emerson Electric Co. Performance Share Bonus Plan or Incentive
Shares Plan, any payment for a stock appreciation right, any payment deferred
for more than one year and any severance pay. Compensation shall also include
amounts deferred by the Employee under this Plan.
J.        “Employee” means any person employed by an Employer.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
K.        “Employer” means the Company and any of its subsidiaries or affiliates
which has, with the consent of the Board of Directors of the Company, adopted
the Plan.
L.        “Employment” means employment with an Employer.
M.       “ESIP” means the Emerson Electric Co. Employee Savings Investment Plan.
N.        “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder.
O.        “Participant” means an eligible Employee who has timely filed a
Participation Agreement and an Annual Election and for whom the Company
maintains an Account pursuant to the provisions of the Plan.
P.        “Participation Agreement” means the written document by which an
Eligible Employee agrees to be subject to the terms of the Plan, designates his
Beneficiary(ies), and elects the form of payment in the event benefits become
payable due to his termination of Employment at retirement.
Q.        “Plan” means this Emerson Electric Co. Savings Investment Restoration
Plan.
R.        “Reporting Person” means an Employee who is required to file reports
with the Securities and Exchange Commission pursuant to Section 16(a) of the
Exchange Act.
S.        “Specified Employee” means a key employee (as defined in Code Section
416(i) without regard to Code Section 416(i)(5)) determined in accordance with
the meaning of such term under Code Section 409A and the regulations promulgated
thereunder.
T.        “Total and Permanent Disability” shall have the same meaning as set
forth in the ESIP.
 
3
 
 
 

--------------------------------------------------------------------------------

 
 
U.        “Unforeseeable Emergency” means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant, his
spouse, his beneficiary, or a dependent (as defined in Code Section 152(a)) of
the Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.
V.        “Years of Service” means the most recent consecutive full years of
Employment (commencing with the first day of an individual’s Employment and each
anniversary thereof).
SECTION II
ELIGIBILITY AND PARTICIPATION
Eligibility for participation in the Plan shall be limited each calendar year to
those Employees who have been selected by the Committee from time to time. Such
Employees may participate in the Plan by executing a Participation Agreement and
filing an Annual Election in accordance with Section III.
SECTION III
DEFERRAL OF COMPENSATION
A.        Prior to January 1, 2008, the following amounts of Compensation may be
deferred under the Plan:
(i)        Any Participant who elects to make either the maximum pre-tax
contribution to the ESIP for the calendar year permitted by Section 402(g) of
the Code, or the maximum contribution to the ESIP for the ESIP plan year
permitted by Sections 401(a)(17) or 415 of the Code, may elect to defer up to
the excess of five percent (5%) of his Compensation over his Basic ESIP
Contribution for such calendar year.
 
4
 
 
 

--------------------------------------------------------------------------------

 
(ii)       In addition to deferrals permitted under subparagraph (i) above, each
Participant may elect to defer up to fifteen percent (15%) of his Compensation
for a calendar year.
(iii)      The maximum amount which may be deferred for any calendar year for
any Participant is twenty percent (20%) of his Compensation, minus his
contribution for such calendar year to the ESIP.
B.          On or after January 1, 2008, each Participant may elect to defer up
to twenty percent (20%) of his Compensation for a calendar year.
C.        Each year a Participant may elect the amount of Compensation to be
deferred by filing an irrevocable Annual Election with the Committee no later
than the December 31 prior to the calendar year for which such Compensation
would otherwise be earned. If a Participant fails to timely file an Annual
Election, he shall be deemed to have elected not to make any deferrals for the
applicable Plan Year.
D.        Notwithstanding Paragraph C, an employee who first becomes eligible to
participate in the Plan during a Plan Year may file an Annual Election to defer
amounts pursuant to Sections III.A or III.B within thirty (30) days after the
date he first becomes eligible to participate in the Plan but only with respect
to the Compensation relating to services to be performed subsequent to such
election. This initial Annual Election rule also applies to a Participant who
stopped participating in the Plan without receiving a distribution from the Plan
either as a result of termination of employment or transferring to a position in
which the Participant was ineligible to participate in the Plan, provided the
Participant has not been an active Participant in the Plan (or any other
nonqualified account balance plan maintained by the Company or any member of the
Company’s controlled group) for at least 24 months.
 
5
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION IV
ESTABLISHMENT OF ACCOUNTS
A.        The Committee will establish an Account for the benefit of each
Participant. As of each payroll date, the Account of each Participant will be
credited with the amount by which the Participant elected to defer his
Compensation pursuant to Section III.
B.        Each Participant’s Account shall be credited with matching amounts as
follows:
(i)        Prior to January 1, 2008, a Participant’s account will also be
credited, as of each payroll date, with fifty percent (50%) (but not in excess
of 2.5% of a Participant’s Compensation and minus the matching amounts
contributed by the Company for such Participant to the ESIP on account of the
Participant’s Basic ESIP Contribution for such calendar year) of the amount by
which the Participant elected to defer his Compensation pursuant to Section
III.A(i).
(ii)       On or after January 1, 2008, a Participant’s account will also be
credited, as of each payroll date, with fifty percent (50%) (but not in excess
of 2.5% of a Participant’s Compensation and minus the matching amounts
contributed by the Company for such Participant to the ESIP on account of the
Participant’s Basic ESIP Contribution for such calendar year) of the first five
percent (5%) of Compensation which the Participant elected to defer pursuant to
Section III.B, provided Participant has elect to defer at least five percent
(5%) of Compensation thereunder.
C.        The Account will be reduced by any payments made under Section VIII.
D.        Neither the Plan nor any Account shall hold any actual funds or
assets.
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION V
INVESTMENT INDICES
The value of each Participant’s Account shall be measured as follows: (a) all
amounts invested in the Plan prior to January 1, 1998 shall be measured against
the underlying investment funds of the ESIP in the proportions reflected in the
Company’s records for such Participant’s Account; and (b) all amounts invested
in the Plan on or after January 1, 1998 shall be measured against the underlying
investment funds of the ESIP in the proportions that the Participant’s ESIP
accounts are invested in the underlying funds of the ESIP.
SECTION VI
CREDITING OF INVESTMENT GAINS AND LOSSES
As of the end of each calendar quarter, the Committee shall credit or debit each
Participant’s Account, as the case may be, with the appropriate amount of gain
or loss assuming such Account had been invested in the underlying funds in the
ESIP in the manner set forth under Section V.
SECTION VII
VESTING
A.        A Participant shall be fully vested in the portion of his Account
attributable to amounts credited under Section IV.A. A Participant shall be
vested in the portion of his Account attributable to amounts credited under
Section IV.B pursuant to the following schedule:
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
 
Years of Service
Percent Vesting

 
 
Less than 1
0%

 
1
20%

 
2
40%

 
3
60%

 
4
80%

 
5
100%

 
B.        Notwithstanding the foregoing, the Participant shall be fully vested
in his Accounts in the event of any of the following: (i) retirement with the
approval of the Committee on or after attainment of age fifty-five (55);
(ii) death or Total and Permanent Disability of the Participant;
(iii) termination of the Plan; or (iv) a Change of Control.
 
SECTION VIII
PAYMENT OF BENEFITS
A.        Unless otherwise provided herein, a Participant shall be paid on the
January 1 of the calendar year immediately following the calendar year in which
his termination of Employment occurs a single lump cash sum equal to the vested
portion of his Account based upon the last valuation under Section V coincident
with or immediately preceding such termination of Employment; provided, however,
that a Participant whose termination of Employment is due to his retirement
shall receive his vested Account in either a lump sum or in up to ten (10) equal
annual installments as elected by the Participant on his Participation
Agreement. Installments shall commence on January 1st of the calendar year
immediately following the calendar year in which the Participant’s retirement
occurs. For purposes of this Plan only, “retirement” means termination of
employment on or after age 55. In the event that a Participant was not required
to elect a form of payment on his Participation Agreement, such Participant
shall have until the time specified by the Company, which shall be no later than
December 31, 2007, to make an irrevocable election as to the manner of payment
applicable to
 
8
 
 
 

--------------------------------------------------------------------------------

 
all deferrals made after December 31, 2004 and payable in the event of a
termination of Employment due to retirement, otherwise, payment shall be made as
a single lump sum payment. Notwithstanding the foregoing, an election made
pursuant to this Section VIII.A to change the manner of payment shall not apply
to any amount that is or becomes payable in the calendar year in which such
election is made.
B.        On the date of the Participant’s death, the vested portion of the
Participant’s unpaid Account (if any), based upon the value as of the last
valuation under Section V coincident with or immediately preceding the
Participant’s death, shall be paid to his Beneficiary.
C.          Notwithstanding Section VIII.A, if the benefit becomes payable due
to the Participant’s termination of Employment (other than on account of death)
and such Participant is a Specified Employee, payment of such benefit shall be
made or commence on the first day of the seventh month immediately following the
Participant’s termination of Employment if such date is later than the date such
deferred amounts would otherwise be paid or commence to be paid.
D.        Notwithstanding the preceding, in the event of a Change of Control,
all future deferrals shall cease and each Participant shall be paid a single
lump cash sum equal to the vested portion of his Account as of the last day of
the month coincident with or immediately preceding the Change of Control.
Whether a Change of Control has occurred shall be governed by Code Section 409A
and the regulations and any guidance promulgated thereunder.
E.        Upon the request of a Participant and a showing of an Unforeseeable
Emergency, the Committee may, if it deems advisable in its sole and absolute
discretion, distribute on behalf of the Participant any portion of the
Participant’s Account, but in no event more than the amount necessary to satisfy
such emergency plus amounts necessary to pay taxes
 
9
 
 
 

--------------------------------------------------------------------------------

 
 
reasonably anticipated as a result of the distribution, after taking into
consideration the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of deferrals under this
Plan. If the Participant is a Reporting Person, such request must be made at
least six (6) months after the date of the Participant’s most recent election,
with respect to any plan of the Company, that effected a “discretionary
transaction” that was an “acquisition,” as those terms are defined in Rule 16b-3
under the Exchange Act. Any amount which becomes payable by reason of an
Unforeseeable Emergency shall be distributed as a lump sum on the date the
Committee approves the hardship distribution and the Participant’s Account shall
be reduced by the amount so distributed and/or utilized.
F.        In all cases in which amounts are payable upon a fixed date, payment
is deemed to be made upon the fixed date if the payment is made on such date or
a later date within the same calendar year or, if later, by the 15th day of the
third calendar month following the specified date (provided the Participant is
not permitted, directly or indirectly, to designate the taxable year of
payment). In addition, a payment is treated as made upon the date specified
under the Plan if the payment is made no earlier than 30 days before the
designated payment date and the Participant is not permitted, directly or
indirectly, to designate the taxable year of payment.
G.        A Participant shall designate on his Participation Agreement one or
more Beneficiaries who shall receive the benefit payable under Section VIII.B in
the event of the Participant’s death. A Beneficiary designation may be revoked
or amended by a Participant at any time by providing written notice to the
Executive Compensation Executive of Emerson. In
 
10
 
 
 

--------------------------------------------------------------------------------

 
 
the event that a designated Beneficiary predeceases the Participant, benefits
shall be payable to the deceased Participant’s estate.
 
SECTION IX
ADMINISTRATION AND CLAIMS PROCEDURE
A.        The Committee shall have the full power, authority and discretion to
construe, interpret and administer all provisions of the Plan and a decision of
a majority of the members of the Committee shall govern.
B.        A decision of the Committee may be made by a written document signed
by a majority of the members of the Committee or by a meeting of the Committee.
The Committee may authorize any of its members to sign documents or papers on
its behalf.
C.        The Committee may appoint such agents, who need not be members of the
Committee, as it may deem necessary for the effective exercise of its duties,
and may, to the extent not inconsistent herewith, delegate to such agents any
powers and duties, both ministerial and discretionary, as the Committee may deem
expedient and appropriate.
D.        A Participant who believes that he is being denied a benefit to which
he is entitled (hereinafter referred to as “Claimant”) may file a written
request for such benefit with the Committee setting forth his claim. The request
must be addressed to: Compensation Committee, Emerson Electric Co., 8000 West
Florissant, St. Louis, Missouri 63136.
E.        Upon receipt of a claim the Committee shall advise the Claimant that a
reply will be forthcoming within ninety (90) days and shall in fact deliver such
reply in writing within such period. The Committee may, however, extend the
reply period for an additional ninety (90) days for reasonable cause. If the
claim is denied in whole or in part, the Committee
 
11
 
 
 

--------------------------------------------------------------------------------

 
 
will adopt a written opinion using language calculated to be understood by the
Claimant setting forth:
(i)      the specific reason or reasons for denial,
(ii)     the specific references to pertinent Plan provisions on which the
denial is based,
(iii)    a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation why such material or such
information is necessary,
(iv)     appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, and
(v)      the time limits for requesting a review under Section IX.F and Section
IX.G.
F.        Within sixty (60) days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Chief Executive Officer of the Company review the determination of the
Committee. Such request must be addressed to: Chief Executive Officer, Emerson
Electric Co., 8000 West Florissant, St. Louis, Missouri 63136. The Claimant or
his duly authorized representative may, but need not, review the pertinent
documents and submit issues and comments in writing for consideration by the
Chief Executive Officer. If the Claimant does not request a review of the
Committee’s determination by the Chief Executive Officer within such sixty-day
period, he shall be barred and estopped from challenging the Committee’s
determination.
G.        Within sixty (60) days after the Chief Executive Officer’s receipt of
a request for review, the Chief Executive Officer will review the Committee’s
determination. After considering all materials presented by the Claimant, the
Chief Executive Officer will
 
12
 
 
 

--------------------------------------------------------------------------------

 
 
render a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent Plan provisions on which the decision is
based. If special circumstances require that the sixty-day time period be
extended, the Chief Executive Officer will so notify the Claimant and will
render the decision as soon as possible but not later than one hundred twenty
(120) days after receipt of the request for review.
SECTION X
MISCELLANEOUS
A.        Plan Year. The Plan Year shall be the calendar year.
B.        Spendthrift. No Participant or Beneficiary shall have the right to
assign, transfer, encumber or otherwise subject to lien any of the benefits
payable or to be payable under this Plan and any attempt to do so shall be null
and void.
C.        Incapacity. If, in the opinion of the Committee, a person to whom a
benefit is payable is unable to care for his affairs because of illness,
accident or any other reason, any payment due the person, unless prior claim
therefor shall have been made by a duly qualified guardian or other duly
appointed and qualified representative of such person, may be paid to some
member of the person’s family, or to some party who, in the opinion of the
Committee, has incurred expense for such person. Any such payment shall be a
payment for the account of such person and shall be a complete discharge of any
liability.
D.        Employee Rights. The Employer, in adopting this Plan, shall not be
held to create or vest in any Employee or any other person any benefits other
than the benefits specifically provided herein, or to confer upon any Employee
the right to remain in the service of the Employer.
 
13
 
 
 

--------------------------------------------------------------------------------

 
E.        Service of Process and Plan Administrator.
(i)      The Vice President-Law of the Company shall be the agent for service of
legal process.
(ii)     The Company shall constitute the Plan Administrator.
F.        Unfunded Plan. The Plan shall be unfunded. All payments to a
Participant (or the Participant’s Beneficiary) under the Plan shall be made from
the general assets of the Employer. The rights of any Participant to payment
shall be those of an unsecured general creditor of the Employer.
G.        Company Rights. The Company reserves the right to amend or terminate
the Plan. Each Employer may terminate its participation in the Plan at any time.
In the event the Plan is terminated, benefits shall become payable only to the
extent permissible under the regulations promulgated by the Secretary of
Treasury pursuant to Code Section 409A and in the manner set forth therein.
H.        Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.
I.         No Guarantee of Tax Consequences. While the Company has established
and maintains the Plan, the Company makes no representation, warranty,
commitment or guarantee concerning the income or other tax consequences of
participation in the Plan under federal, state or local law.
J.         Governing Law. The Plan shall be governed and construed according to
the laws of the State of Missouri.
 
 
14
 
 
 

--------------------------------------------------------------------------------

 
EMERSON ELECTRIC CO.
SAVINGS INVESTMENT RESTORATION PLAN
ANNUAL ELECTION FORM
 
For Calendar Year 2008
 
A.
EMPLOYEE INFORMATION

 
Full Name: ______________________________________
SSN: ________________

 
Home Address: ________________________________________________________
 
Date of Birth: ______________
Date of Hire: ____________
Badge #: __________

 
 
B.
CONTRIBUTION ELECTION

 
The first five percent (5%) of compensation you elect to contribute to the Plan
shall be matched at 50 cents on the dollar, subject to a limit of 2.5% of
compensation and reduced by the amount of any match provided under the Emerson
Electric Co. Employee Savings Investment Plan (ESIP).
 
I hereby elect to defer receipt of the following percentage of my cash
compensation (base and bonus) each applicable payroll period of the 2008
calendar year on a pre-tax basis (check one box):
 
 
o 5%
o 6%
o 7%
o 8%
o 9%
o 10%
 
 
o 11%
o 12%
o 13%
o 14%
o 15%
o 16%
 
 
o 17%
o 18%
o 19%
o 20%
 
 
 

 
 
I understand that this Annual Election Form must be received in the office of
Cynthia Heath no later than December 31, 2007 and that any Annual Election Form
received after said date shall be of no effect for purposes of the Plan. I
further understand that any election made pursuant to this Annual Election Form
for the 2008 calendar year shall be irrevocable after December 31, 2007.
 
Signature: _____________________________________  
Date: _________________________

 
 
Return completed form to:
Cynthia Heath, Station 2988

 
Emerson Electric Co.

 
8000 W. Florissant Avenue

 
St. Louis, MO 63136

 
 
SAVINGS RESTORATION FORM 1
 
 
 

--------------------------------------------------------------------------------

 
EMERSON ELECTRIC CO.
SAVINGS INVESTMENT RESTORATION PLAN
PARTICIPATION AGREEMENT
 
I hereby acknowledge receipt of a copy of the Savings Investment Restoration
Plan (“Plan”), which is hereby made a part of this Agreement. By executing this
Agreement, I agree to comply with the terms of the Plan in all respects.
 
As a participant in the Plan, I understand that I shall have the right, in my
sole discretion, to elect to defer up to 20% of my gross compensation on a
pre-tax basis for each upcoming calendar year by timely filing an Annual
Election Form for such calendar year. I am, however, in no way obligated to make
such an election for any year and the failure to make a deferral election for
any year will not affect my right to do so for a subsequent calendar year. I
understand that any amounts which I elect to defer under the Plan will not be
included as compensation under the Emerson Electric Co. Retirement Plan.
 
I understand that the Annual Election Form for any calendar year must be
received in the office of Cynthia Heath no later than December 31 of the
preceding calendar year, and that any Annual Election Form received after said
date shall be of no effect for purposes of the Plan. I further understand that
an election made for any calendar year shall be irrevocable after December 31 of
the preceding calendar year.
 
I understand that in the event my employment terminates due to my retirement,
the vested portion of my benefits under the Plan shall be distributed either as
a lump sum payment or annual installments as elected in Section I below. I
further understand that this election as to the manner of payment is irrevocable
and shall govern amounts deferred under my initial Annual Election Form as well
as any amounts that I may elect to defer for future calendar years. If I fail to
elect a manner of distribution at this time, I understand that any payment due
on account of my retirement shall be made as a single lump sum distribution.
 
Furthermore, I hereby designate the individual(s) named below in Section II as
my beneficiary(ies) under the Plan; however, I reserve the right to change my
beneficiary as provided under the Plan.
 
I.
MANNER OF DISTRIBUTION (in the event of retirement)

 
o   Lump Sum
 
o   Annual Installment Payments over a Period of ____ Years (not to exceed 10)
 
 
II.
BENEFICIARY DESIGNATION

 
Full Name of Beneficiary(ies):
___________________________________________________
 
Your relationship to Beneficiary(ies):
______________________________________________
 
Address of Beneficiary(ies):
_____________________________________________________
 
 
Signature: _________________________________
Date: ____________________

 
 
SAVINGS RESTORATION FORM 2
 
 
 

--------------------------------------------------------------------------------

 
 
 
SAVINGS INVESTMENT RESTORATION PLAN
 
 
1.
Name: ____________________________________________

 
2.
Manner of Distribution

 
I hereby elect that all deferrals and credits earned and vested under the
Savings Investment Restoration Plan as of December 31, 2004 and all amounts
deferred or which become vested on or after January 1, 2005, which become
payable on account of my termination of employment due to retirement, shall be
distributed in the following manner:
 
o    lump sum
 
o    annual installments over ____ years (not to exceed 10 years)
 
 
The undersigned acknowledges that, while this election is irrevocable with
respect to amounts deferred or which become vested under the Savings Investment
Restoration Plan on or after January 1, 2005, he or she may change the manner of
distribution of deferrals and credits earned and vested as of December 31, 2004
at any time prior to the calendar year in which his or her termination occurs. 
Unless the undersigned timely files a written request to change the manner in
which his or her pre-2005 vested benefits are to be distributed, this election
shall govern all amounts which become payable on account of his or her
termination of employment.  The undersigned further acknowledges that in the
event his or her termination of employment occurs in 2007, all vested amounts
shall be distributed without regard to the manner of distribution elected on
this form.
 
Signature: _____________________________________  
Date: _________________________

 
 
Return completed form to:
Cynthia Heath, Station 2988

 
Emerson Electric Co.

 
8000 W. Florissant Avenue

 
St. Louis, MO 63136

 
 
 
 
SAVINGS RESTORATION 2007 FORM
 
 
 